 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDof representatives to the appropriate labor organization foreach such unit. If a majority of the employees in all or any ofthe voting groups vote for the Smelter Workers, the Board findsthat such employees in the group or groups so voting to be ap-propriately represented in the existing residual productionandmaintenance unit, in that event, and the Regional Director shallissuea certification of results of elections to that effect.[The Board dismissed the petitions.][Text of Direction of Elections omitted from publication]UTILITY APPLIANCE CORP.andUNITED STEELWORKERSOF AMERICA,C.I.O., PetitionerUTILITY APPLIANCE CORP.andINTERNATIONAL ASSO-CIATION OF MACHINISTS, DISTRICT94, Petitioner. CasesNos. 21-RC-3089and 21-RC-3141. July 24, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUponseparatepetitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Max Steinfeld and Fred W. Davis, hearing officers. Thehearing officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board t finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor organizations named herein claim to representcertain employees of the Employer.23.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employeris engagedin the manufacture of heating,ventilating, air conditioning, and similar appliances at itsLos Angeles, California, plant. Since 1940 it has bargainedjointly with the Sheet Metal Workers, the Machinists, and theTeamsters for the production and maintenance employees attheplant. Itsmost recent contract which expired June 30,1953, provides:'I Pursuantto the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel[Members Houston, Murdock, andPeterson].2 The Petitioner in Case No. 21-RC-3089 isreferredto herein as the Steelworkers. ThePetitioner in Case No. 21-RC- 3141 is referred to herein as the Machinists The Intervenors,Sheet Metal Workers International Association, Local 371, AFL, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers, Local 598, AFL, and InternationalUnion of Electrical, Radio and Machine Workers, CIO, are referred to herein respectively asthe Sheet Metal Workers, the Teamsters, and the IUE. The motions of the Teamsters and theIUE to withdraw from the proceeding are herebygranted.3This was the only contractintroduced in evidenceat the hearing.106NLRB No. 68. UTILITY APPLIANCE CORP.399ARTICLE I. COVERAGETHIS AGREEMENT establishes by mutual consent of allparties specific rules and regulations to governemploy-ment wage scales and working conditions of company em-ployees engaged in the production of heating, ventilating,and air conditioning equipment and similar appliances,whose jobs are listed in the schedule of rates attachedhereto only. Each of the Unions severally agree that ithas and claims jurisdiction only over such of the Em-ployer's employees as hold and may hold those job classi-fications respectively set forth in Schedule A attachedhereto, and that the Employer shall at no time becomeinvolved in any jurisdictional dispute either between oramong the Unions which are parties hereto or betweenany of them and any other Union or Unions, and no em-ployee of the Employer shall be required to terminate hisemployment by reason of any such jurisdictional dispute.Each Union respectively is hereby recognized as the solecollective bargaining agency for the employees holding jobclassifications as set forth upon such Schedule A attachedhereto.Schedule A of the contract divides the jurisdiction of the threecontracting Unions as follows:Sheet MetalWorkersMachinistsTeamstersAssemblerCarpenterCombination ForkCombinationDrill Press Op-Lift OperatorWeldereratorCraterDynamic BalancerElevator OperatorFord Truck Op-Model MakerJig and FixtureeratorPainte rBuilderJanitorPainter's HelperJourneyman Ma-LaborerPower Brake Op-chinis tLift Truck Operatore ratorMaintenance Elec-Material HandlerPower Shear Op-tricianReceiving Clerke ratorMaintenanceShipping ClerkPunch Press Op-MechanicStock ClerkeratorMilling MachineTool Crib AttendantSalvage MechanicOperatorTruckdriverSpot WelderOilerWarehousemenProduction Ma-chinistTool and Die MakerTurret Lathe Op-eratorThe Steelworkers and the Sheet Metal Workers contend thatthe Board should direct self-determination elections for the 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree groups of employees designated in the contract. TheMachinists and the Employer, however, contend that only aplantwide production and maintenance unit is appropriate. Weagree with the latter contention.Although the contract provides that each union is recognizedas the sole bargaining agent for the employees holding jobswithin its jurisdiction, the substantivetermsof the contract,except for wage rates, are identical for all employees. Further,itappears from the record that the division of jurisdictionbetween the contractingunionsdoes not follow any recognizedcraft or departmental line. Thus,in some instancesemployeesin job classifications allocated to each of the 3 Unions work in1department under common supervision. Indeed, on the presentrecord none of the 3 groups can be distinguished or readilyidentified by reason of any special skills, duties, functionalindependence, separate supervision, separate work locations,separatemanner of pay, or general working conditions. Inthese circumstances past bargaining history, which is basedin large measure upon a jurisdictionalagreementbetween thecontracting parties, cannot justify a Board determination thatthe existing bargainingunitsare appropriate for collectivebargaining.4 We shall, therefore, dismiss the petition of theSteelworkers in Case No. 21-RC-3089.5On the other hand, the integrated nature of the Employer'soperation and the close community ofinterestof the employeesinvolved compel us to find that all of the production andmaintenance employees employed in the Employer's LosAngeles plant, excluding all office clerical employees, watch-men, guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.[The Board dismissed the petition.][Text of Direction of Election omitted from publication.]4Anheuser-Busch, Inc., Falstaff Brewing Corporation, Griesedieck Brothers BreweryCompany, Griesedieck-Western Brewing Company (Hyde Park Plant), 103 NLRB 1205. We donot, of course, hereby determine that no unit less than plantwide can be appropriate. We arenot here called upon the determine whether a craft or appropriate departmental groupingmay constitute a separate unit.5 As the Steelworkers has intervened in Case No. 21-RC- 3141 we shall accord it a place onthe ballot in the election herein directed for the overall production and maintenance unit.